DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-16, 21-23, 25-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11-16, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a photo sensing region having a first dopant; and a semiconductor substrate laterally surrounding the photo sensing region and having a second dopant that is of a different conductivity type than the first dopant; and a plurality of nanostructures embedded in the photo sensing region and having top surfaces level with a top surface of the photo sensing region.
Regarding claims 21-23 and 25-30, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a plurality of nanostructures filling up the plurality of recesses of the photo sensing region, respectively, wherein the plurality of nanostructures are made of a semiconductor material.
Regarding claims 31 and 33-36, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a plurality of nanopillars inlaid in the photo sensing region, wherein the plurality of nanopillars are made of a different material than the photo sensing region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896